Exhibit 21.1 SPEEDWAY MOTORSPORTS, INC. SUBSIDIARIES OF THE COMPANY ● Atlanta Motor Speedway, LLC, a Georgia limited liability company. ● Bristol Motor Speedway, LLC, a Tennessee limited liability company. ● Charlotte Motor Speedway, LLC ("CMS"), a North Carolina limited liability company. ● US Legend Cars International, Inc. (a wholly-owned subsidiary of CMS), a North Carolina corporation. ● INEX Corp. (a wholly-owned subsidiary of CMS), a North Carolina corporation. ● Kentucky Raceway, LLC d/b/a/ Kentucky Speedway, a Kentucky limited liability company. ● Nevada Speedway, LLC d/b/a Las Vegas Motor Speedway, a Delaware limited liability company. ● New Hampshire Motor Speedway, Inc., a New Hampshire corporation. ● North Wilkesboro Speedway, Incorporated, a North Carolina corporation. ● Speedway Consulting and Design, Inc. (a wholly-owned subsidiary of CMS), a North Carolina corporation. ● Speedway Funding, LLC, a Delaware limited liability company. ● Oil-Chem Research Corporation ("OCRC"), an Illinois corporation. ● SMI Systems, LLC, a Nevada limited liability company. ● SMISC Holdings, Inc. d/b/a SMI Properties, a North Carolina corporation. ● SMI Trackside, LLC (a wholly-owned subsidiary of SMISC Holdings, Inc.), a North Carolina limited liability company. ● Speedway Motorsports International Limited ("SMIL") (a subsidiary of OCRC), a British Virgin Islands corporation. ● Speedway Properties Company, LLC ("SPC") a/k/a Performance Racing Network, a Delaware limited liability company. ● Speedway Media, LLC a/k/a Racing Country USA (a wholly-owned subsidiary of SPC), a North Carolina limited liability company. ● Speedway Sonoma, LLC a/k/a Sonoma Raceway, a Delaware limited liability company. ● Speedway TBA, LLC, a North Carolina limited liability company. ● Texas Motor Speedway, Inc., a Texas corporation. ● TSI Management Company, LLC ("TSI") (a wholly-owned subsidiary of SMISC Holdings, Inc.), a North Carolina limited liability company.
